FILED
                             NOT FOR PUBLICATION                               JAN 11 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PEDRO CARVAJAL,                                    No. 08-56182

               Plaintiff - Appellant,              D.C. No. 2:08-cv-03431-UA-CW

   v.
                                                   MEMORANDUM *
LOS ANGELES POLICE
DEPARTMENT,

               Defendant - Appellee.



                     Appeal from the United States District Court
                        for the Central District of California
                 Alicemarie H. Stotler, Chief District Judge, Presiding

                            Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Pedro Carvajal, a California state prisoner, appeals pro se from the district

court’s order denying his request to proceed in forma pauperis. We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

PDM/Research
jurisdiction pursuant to 28 U.S.C. § 1291. We review for an abuse of discretion,

O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir. 1990), and we affirm.

       The district court did not abuse its discretion by denying Carvajal’s request

to proceed in forma pauperis because it appears from the face of the complaint that

the action is Heck-barred. See Heck v. Humphrey, 512 U.S. 477, 487 (1994)

(concluding that an action is not cognizable under § 1983 if “a judgment in favor

of the plaintiff would necessarily imply the invalidity of his conviction or sentence

. . . unless the plaintiff can demonstrate that the conviction or sentence has already

been invalidated”); see also Minetti v. Port of Seattle, 152 F.3d 1113, 1115 (9th

Cir. 1998) (per curiam) (concluding that the district court did not abuse its

discretion by denying in forma pauperis application where plaintiff lacked

standing, and complaint was barred by res judicata and judicial immunity).

       Carvajal’s remaining contentions are unpersuasive.

       AFFIRMED.




PDM/Research                               2                                    08-56182